Exhibit 10.1

 
TECHNOLOGY LICENSE
and
DISTRIBUTION AGREEMENT
AMENDMENT




THIS AMENDMENT TO THE TECHNOLOGY LICENSE and DISTRIBUTION AGREEMENT by and
between SMITH YOUNG AND ASSOCIATES, INC., a Colorado Corporation, its
successors, affiliates, and assigns,  Morton Weisbrot an individual residing in
the State of Arizona, his successors, and assigns (hereinafter all collectively
referred to as the "Licensee") and, FUEL CONCEPTS LLC, an Ohio Limited Liability
Company, its successors, affiliates, and assigns  (hereinafter all collectively
referred to as the “Licensor” or “Owner”)  is made and effective as of this 18th
day of June, 2009  and shall amend certain Sections of the original THE
TECHNOLOGY LICENSE and DISTRIBUTION AGREEMENT made and effective the 1st day of
August, 2008 (hereinafter all collectively referred to as the Original
Agreement).




As provided for under Section M of the Original Agreement, the following text
shall amend Section 4 and  Section 5 of the Original Agreement as follows:




4.         As consideration for this Agreement, Licensee shall pay an initial,
one time only payment to Owner of 1,000,000 shares of Licensee’s $.001 par value
common stock. This payment shall be paid during the initial term of the
Agreement and no additional payments of shares of Licensee’s common or preferred
stock shall be required as consideration for any future option periods as
defined in Section 1 of the Original Agreement. The Shares shall be fully paid
for and non-assessable when issued and shall bear a restrictive legend  in
accordance with the rules and regulations of the United States Securities and
Exchange Commission.


5.           As additional consideration for this Agreement, during the first
year of the term of the Agreement, Licensee shall pay to Owner a royalty of
Forty ($40.00) US Dollars and Zero cents from “Net Receipts” on all sales over
and above Six Thousand (6,000) units for the initial calendar year of all
products sold embodying the Technology.  Subsequent to the first year of the
Agreement, and each and every year thereafter including all option periods,
Licensee shall pay to Owner a royalty of Forty ($40.00) US Dollars and Zero
cents from “Net Receipts” on all of products sold embodying the Technology. This
royalty shall be paid out of the net receipts from the sales of products covered
under this Agreement.  Licensee's "net receipts" are defined as actual revenue
derived and collected from the sale of products sold at Licensee's wholesale
price less hard costs for manufacturing.  No Owner royalty shall be paid in
connection with free or promotional goods. "Hard costs" means all costs incurred
with respect to the manufacture, distribution and sale of products embodying the
Technology including without limitation, graphic design, artwork, printing,
including proofs and color separations, physical manufacturing and duplication,
packaging and shipping of said products. Hard costs do not include warehousing,
accounting, distribution and internet, television, radio and retail advertising,
marketing and promotion.






 
 

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.


"OWNER"
FUEL CONCEPTS, LLC a Ohio Limited Liability Company


EIN# 201849883


ROY MARITN
By: Roy Martin
Its: Managing Member




"LICENSEE"
SMITH YOUNG AND ASSOCIATES, INC.,  a Colorado Corporation


EIN# __________________________


CARY PETERSON
By: Cary Peterson
Its: President




"LICENSEE"
Morton Weisbrot, an Individual


By:  MORTON WEISBROT
       Morton Weisbrot



 
 

--------------------------------------------------------------------------------

 
